DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued claim objections are hereby withdrawn in view of amended claims 1 and 24.

 	The Applicant’s arguments with respect to claims #1, 12-17, 23-26 in the reply filed on March 19, 2021 have been carefully considered and are persuasive.  However, a Notice of Allowability is pending correction of the objections below.  

Claim Objections              
  	As to claim 19, there is a lack of antecedent basis for “the first passivation layer” and “the second passivation layer” because parent claims 12 and 17 do not recite first and second passivation layers.

	Withdrawn claims 8-11 and 20-22 are objected to because they do not depend from nor require all the limitations of the allowable claims, and therefore cannot be rejoined.


Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: prior art fails to teach “wherein a second area thickness is thinner than a first area thickness” (claim 1) and “the first substrate having a first portion adjacent to the first cover layer . . . and the second portion having a second thickness” (claim 12).

 	As to claims 1 and 12, Lee et al. (U.S. Patent Publication No. 2018/0032189 A1), hereafter “Lee”, is the closest prior art.  As to claim 1, Lee teaches a direct opposite of the limitation, i.e. a second area thickness (TSL thickness in NDA region) thicker than a first area thickness (TSP thickness in DA region).  As to claim 12, Lee teaches a first substrate on top of the pixel array layer and within a boundary of the pixel array layer, but does not teach the limitations of a first and second cover layer.  
 	No other prior art references were found.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the above claim objections.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829